Dear Representative Smith:
Your opinion request asked whether or not the St. Mary Parish Drainage District is responsible for maintaining the canals and ditches in the parish or does some other entity have that duty.
The applicable law is found at La. R.S. 38:1680 entitled:
St. Mary Parish; powers of districts; bonds; taxes
Pertinent parts of that statute illustrate the powers of the St. Mary Parish Drainage District, as follows:
      A.  All drainage districts within the parish of St. Mary heretofore or hereafter created . . . shall have and are hereby vested with full power and authority . . . to:
      (1)  Drain and reclaim lands in said drainage districts by the construction, maintenance and operation of gravity and forced drainage facilities, including canals, ditches, pumps, levees and other related works.
      (6)  Cut and open any drains and canals and open, deepen and enlarge natural drains within or without the drainage districts and perform all work in connection therewith which may be deemed necessary to provide drainage for lands in the drainage districts, and perform all other acts necessary to drain the land in the drainage districts and maintain the drainage when established.
In light of the above it is our opinion that the St. Mary Parish Drainage District has the responsibility for maintaining canals, ditches and other means of drainage within the district.
Trusting the above answers your question, we remain
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: JAMES M. ROSS Assistant Attorney General
JMR:rjh 0409e